Citation Nr: 1121742	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  This case was remanded by the Board in September 2010 for additional development.


FINDING OF FACT

The medical evidence of record shows that the Veteran's bilateral hearing loss is manifested by Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in April 2005 satisfied the duty to notify provisions.  An additional letter, which discussed how VA determines disability ratings and effective dates, was also provided to the Veteran in August 2007, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In a July 2010 hearing before the Board, the Veteran reported that he had received an audiological test in the previous one to two years.  The Board remanded the claim on appeal in September 2010 in part so that these records could be obtained.  In October 2010, a letter was sent to the Veteran's address of record requesting that he identify the names, address, and approximate dates of treatment for all VA and non-VA health care providers, and return an enclosed Authorization and Consent form for each of these health care providers.  The Veteran did not respond to this letter.  "[T]he duty to assist is not always a one- way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, while the evidence indicates that additional evidence relevant to the issue decided herein may be available and not part of the claims file, VA has satisfied the duty to notify and assist with respect to this additional evidence.  38 C.F.R. § 3.159(c).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's bilateral hearing loss claim is based on the assignment of an initial evaluation following an initial award of service connection for bilateral hearing loss.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2010).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.

A July 3004 private audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
15
-
50
LEFT
20
10
-
60

Speech discrimination testing was 100 percent in the right ear and of 100 percent in the left ear.  It was not shown that the speech discrimination testing was accomplished using the Maryland CNC Test. 

A November 2005 VA fee-based audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
20
55
LEFT
20
15
20
60

The average pure tone threshold was shown as 27.5 decibels in the right ear and 28.75 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 100 percent in the right ear and 100 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by stating that the functional impact was "inability to hear directions clearly when spoken by his supervisor."  The Veteran reported that this symptoms did not result in any time lost from work.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).

An October 2010 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
40
65
LEFT
20
20
35
70

The average pure tone threshold was shown as 35 decibels in the right ear and 36.25 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 100 percent in the right ear and 100 percent in the left ear.  The VA audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that he reported difficulty hearing certain speech with background noise.  See Martinak, 21 Vet. App. at 454-55.

Applying these results to the Schedule reveals a numeric designation of Level I in the right ear and Level I in the left ear in all three examinations.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a noncompensable evaluation for hearing loss under Diagnostic Code 6100.  The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in the either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Accordingly, based on the current audiometric findings, the currently assigned noncompensable evaluation is appropriate, and an initial compensable evaluation for bilateral hearing loss is not warranted.  As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned evaluation reflects the degree of impairment shown since the date of the grant of service connection for bilateral hearing loss, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

This does not mean that the Veteran does not have a disability.  The record, to include the audiological examinations discussed above, shows otherwise.  However, the degree to which this disability affects the average impairment of earnings, according to the Schedule, does not result in a compensable evaluation.  38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was evaluated under to 38 C.F.R. §§ 4.85, 4.86, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by Level I hearing impairment in each ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating currently assigned for his bilateral hearing loss.  Ratings in excess of the currently assigned rating are provided for certain manifestations of bilateral hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  With regard to functional impairment, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. at 455.  The criteria for the currently assigned rating for the Veteran's bilateral hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.85, 4.86.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a compensable evaluation for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208 (the Board may only consider the specific factors as are enumerated in the applicable rating criteria).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


